Title: William C. Rives to James Madison, 1 August 1833
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir,
                            
                            
                                
                                    Castle-Hill
                                
                                Aug. 1st ’33.
                            
                        
                        Permit me to introduce to you my friend Dr. R. C. Mason, a gentleman of distinguished intelligence &
                            patriotism residing in the county of Fairfax, who is desirous of paying his respects to you, & at the same time,
                            of presenting to you his friend Mr. R<...> of Philadelphia. Dr. Mason, you will doubtless recollect, is the gentleman who
                            received so flattering a testimony of the high estimation of his fellow-citizens in the large vote, which had well nigh
                            returned him, in the late congressional election, the representative of the Loudoun District, in opposition to the
                            gentleman who has so long represented that District in the House of Representatives. I am, my dear sir, with the greatest
                            respect, your most obt. serv.
                        
                            
                                W C Rives,
                            
                        
                    